U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) [ x ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 000-54165 BUREAU OF FUGITIVE RECOVERY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1306078 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 132 W. 11th Avenue Denver, Colorado 80204 (Address of principal executive offices) (720) 266-6996 Issuer’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act.Yes oNo þ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): 1 Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ The aggregate market value of the shares of voting stock held by non-affiliates of the Registrant as of March 29, 2011 was $0. As of March 29, 2011, the Registrant had 10,000,000 shares of Common Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE - None 2 TABLE OF CONTENTS Facing Page Page No. Index PART I Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 10 Item 2 Properties 10 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 28 PART III Item 10. Directors, Executive Officers and Corporate Governance 29 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 32 PART IV Item 15. Exhibits, Financial Statement Schedules 33 Signatures 34 3 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Act of 1934. The statements regarding Industry Concept Holdings Inc. contained in this report that are not historical in nature, particularly those that utilize terminology such as “may,” “will,” “should,” “likely,” “expects,” “anticipates,” “estimates,” “believes” or “plans,” or comparable terminology, are forward-looking statements based on current expectations and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward-looking statements. Important factors known to us that could cause such material differences are identified in this report and in our “RISK FACTORS” in Item 1A. We undertake no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the SEC. PART I ITEM 1.BUSINESS Overview We were incorporated on April 26, 1995, in the State of Colorado under the name Colorado Security Patrol Inc.On March 12, 2007 we filed an amendment to our Articles of Incorporation changing our name to “Bureau of Fugitive Recovery, Inc.” Our initial business was to provide a variety of security services on both a residential and commercial basis.In March 2007, we expanded our operations to include tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked, creating a liability for the person or entity that had posted the bail bond.We recognized that we were able to avoid the significant competition that we were experiencing in the security services business, as we believed that there was no major companies engaged in the apprehension of offenders as there existed in the security services industry.As of the date of this Report we provide the following services:fugitive location and apprehension, preparation and filing of civil lawsuits against surety bond’s indemnitor for monies owning on the bond which they guaranteed and which are in forfeiture status and transportation of prisoners into custody based upon issuance of a court bench warrant.We are compensated for these services on a monthly invoiced basis for any and all services we provide pursuant to a service agreement that we execute with our client prior to providing such services. We are currently considering expanding our operation into other jurisdictions and states via acquisition.See “Growth by Acquisitions,” below.Most of our current clients are bail bonding companies. The bail surety industry has had a continuous, steady flow of clientele.As the population increases, the bail surety industry has continued to grow.According to the Department of Regulatory Agencies, Colorado Division of Insurance; Office of the State Court Administrator, Colorado Judicial Department, since 2000, there has been a consistent upwards trend in bail bonds written in the State of Colorado.While there is no one agency that keeps figures on the amount of bail surety written in the State of Colorado, we believe that as the population increases so does the number of offenders arrested and who become candidates for our services. On August 10, 2010, we filed a registration statement on Form S-1 with the US Securities and Exchange Commission wherein we proposed to register an aggregate of 2,350,000 shares of our Common Stock previously issued in private offerings we had conducted since inception.Our registration statement became effective on November 24, 2010. 4 Marketing Because of the nature of the bail surety industry, our biggest client base, marketing efforts are primarily through yellow page advertising, billboards, other fixed advertising near jails, and word-of-mouth from former and current clients.Such methods are presently utilized by us and have proven to be effective in marketing our services to potential clientele. We intend to expand our services by offering security guard and other security services and insurance and training for security officers and bail bond licensing agents. Growth by Acquisitions We also intend to expand our operations through the acquisition of related businesses that will complement our current service business.Acquisition targets include existing bail bonding companies, bail enforcement companies, security companies, and an insurance underwriting business to supplement the writing of surety bonds, title insurance, performance bonds, guarantee bonds and similar bonds.There are many small operations which have expressed an interest in being acquired by our Company.We believe this makes economic sense because we can eliminate duplication of general and administrative expense, provide a more centralized information sharing network available to enforcement agents and eliminate overlapping of services offered.We are presently evaluating several such businesses in the Denver Metropolitan Area as potential merger or acquisition candidates, and anticipate expanding this acquisition strategy to metropolitan areas in the states of Arizona, New Mexico and California.However, as of the date of this Report, there are no definitive agreements in place relating to our acquiring any such business and there can be no assurances that such agreements will be executed on favorable terms or at all in the future. If we are successful, the acquisition of related, complimentary businesses is expected to increase profits by providing a broader range of services in vertical markets which are consolidated under one parent, thus reducing overhead costs by streamlining operations and eliminating duplicitous efforts and costs.There are no assurances that we will increase profitability if we are successful in acquiring other synergistic companies. Management will seek out and evaluate related, complimentary businesses for acquisition.The integrity and reputation of any potential acquisition candidate will first be thoroughly reviewed to ensure it meets with management’s standards.Once targeted as a potential acquisition candidate, we will enter into negotiations with the potential candidate and commence due diligence evaluation of each business, including its financial statements, cash flow, debt, location and other material aspects of the candidates’ business.One of the principal reasons for our filing of our registration statement of which this Report is a part and the filing of an application to list our securities for trading is our intention to utilize the issuance of our securities as part of the consideration that we will pay for these proposed acquisitions.If we are successful in our attempts to acquire similar companies utilizing our securities as part or all of the consideration to be paid, our current shareholders will incur dilution.See “RISK FACTORS.” In implementing a structure for a particular acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.We may also acquire stock or assets of an existing business.On the consummation of a transaction, we do not intend that our present management and shareholders will no longer be in control of our Company. As part of our investigation, our officers and directors will meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis of verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of our limited financial resources and management expertise.The manner in which we participate in an acquisition will depend on the nature of the opportunity, the respective needs and desires of us and other parties, the management of the acquisition candidate and our relative negotiation strength and such other management. 5 We will participate in an acquisition only after the negotiation and execution of appropriate written agreements. Although the terms of such agreements cannot be predicted, generally such agreements will require some specific representations and warranties by all of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by each of the parties prior to and after such closing, will outline the manner of bearing costs, including costs associated with our attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. Depending upon the nature of the acquisition, including the financial condition of the acquisition company, as a reporting company under the 34 Act it may be necessary for such acquisition candidate to provide independent audited financial statements.If so required, we will not acquire any entity which cannot provide independent audited financial statements within a reasonable period of time after closing of the proposed transaction.If such audited financial statements are not available at closing, or within time parameters necessary to insure our compliance with the requirements of the 34 Act, or if the audited financial statements provided do not conform to the representations made by the candidate to be acquired in the closing documents, the closing documents will provide that the proposed transaction will be voidable, at the discretion of our present management.If such transaction is voided, the agreement will also contain a provision providing for the acquisition entity to reimburse us for all costs associated with the proposed transaction. Subsequent Events In March 2011, we executed two (2) separate letters of intent (“LOI”) to acquire other companies, including Fugitive Engagement and Recovery, LLC (“FER”) and Twenty four/seven Consulting LLC (“24/7”), each a Colorado limited liability company.These letters of intent are non-binding and the consummation of either of these proposed transactions is subject to due diligence as well as execution of definitive binding agreements.The LOI with FER provides for the issuance of an aggregate of 500,000 shares of our Common Stock to be issued in exchange for all of the issued and outstanding member interests of FER.The LOI with 24/7 provides for the issuance of an aggregate of 1,000,000 shares of our Common Stock in exchange for all of the issued and outstanding member interests of 24/7.FER is engaged in a business similar to our business of fugitive apprehension.24/7 is engaged in providing paralegal services to the bail bond industry.No assurances can be provided that either of the aforesaid proposed transactions will be successfully consummated, or if so consummated, that our business prospects will be enhanced as a result. Competition We compete with numerous other small companies and individuals in the Denver Metropolitan Area, typically run by one or two persons, family owned and operated, none of whom control any significant share of the market.We estimate that we presently have approximately one to two percent of the market share based on the many years of experience possessed by the main principal in this industry. Government Regulation We are not licensed by the State of Colorado to engage in our business.Rather, individual bail posting agents are licensed and regulated by the state.Bail enforcement agents are required to be licensed by the Colorado Division of Insurance, which is the licensing authority, to complete a 16-hour course, pass a Colorado Bureau of Investigation and Federal fingerprint and background check, and pass an additional course if a concealed weapons permit is sought by the agent. Other individual courses are recommended, but not required by the Division of Insurance, for training and use if any additional proactive or reactive tools are used, i.e., baton, mace, pepper spray, etc.Complaints against a bail enforcement agent are investigated by the Division of Insurance which, after the conclusion of the investigation, decides whether or not an agent’s license may be affected adversely. 6 Employees As of the date of this report we have three (3) employees, including our two officers and one person who is responsible for much of the administrative paperwork with the many respective county and municipal courts we deal with on a daily basis.We also currently have six bail enforcement agents that are independent contractors and who are paid on a commission plus expenses basis for each offender recovered and surrendered to the appropriate law enforcement agency.Our recovery agents, sometimes called “bounty hunters” may be asked, from time to time, to assist with other facets of our day-to-day operations as part of their independent contractor agreements, at no additional cost to us.Management believes that the relationship with all individuals associated with us, contractual or employed, is exemplary. Trademarks/Trade names/Intellectual Property We have no patents pending, nor have we registered any trademarks or trade names. ITEM 1A.RISK FACTORS An investment in our Common Stock is a risky investment. Prospective investors should carefully consider the following risk factors before purchasing shares of our Common Stock. We believe that we have included all material risks. Risks Related to our Operations Our independent accountants have expressed a "going concern" opinion. Our financial statements accompanying this report have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The financial statements do not include any adjustment that might result from the outcome of this uncertainty.We have a minimal operating history and minimal revenues or earnings from operations.We have no significant assets or financial resources.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of acquisitions of similar companies.See “Part I, Item 1, BUSINESS – Growth by Acquisitions.”This may result in our incurring a net operating loss which will increase continuously until we can consummate an acquisition.There is no assurance that we can identify such a business opportunity and consummate such an acquisition. Changes in legislation in jurisdictions where we operate or intend to operation in the future may have an adverse affect on our financial condition and results of operations. There is always the possibility that our targeted market states could enact laws repealing long existing surety bond statutes, resulting in the release from custody of those accused of having committed offenses against the laws of those jurisdictions pending resolution.It is, however, cost effective for these jurisdictions to maintain the status quo with respect to pre-trial release on bond as they lack the holding facility space or personnel to oversee pre-trial incarcerees.If said laws are repealed there would be no financial incentive for us to effectuate the apprehensive of a fugitive.To our best knowledge there are no statutes or other laws currently being contemplated but the adoption of such laws would have a significant negative impact on our financial condition and results of operations as apprehension of fugitives on bond is our primary source of income, and projected to remain so in those states where we operate or expansion is contemplated.See “Part I, Item 1, BUSINESS.” Our management may have conflicts of interest. Members of our management are associated with other firms involved in a range of business activities.Consequently, there are potential inherent conflicts of interest in their acting as officers and directors of our Company. 7 Our success depends, to an extent, upon the continued services of Frank Ficarra, our President and Chief Executive Officer. We rely on the services of Frank Ficarra for strategic and operational management and the relationships he has built.Some of our competitors’ management has more experience than Mr Ficarra and our other members of management in our industry.This may place us at a competitive disadvantage because we will greatly rely on these relationships in the conduct of our operations and the execution of our business strategies.The loss of Mr. Ficarra could also result in the loss of our favorable relationships with one or more of our customers.We have not entered into an employment agreement with Mr. Ficarra.In addition, we do not maintain “key person” life insurance covering any of our management and we do not expect to obtain the same in the future due primarily to the cost of premiums for such insurance and our limited financial resources.This could also preclude our ability to attract and retain qualified persons to agree to become directors of our Company. Provisions of our Articles of Incorporation and Bylaws may delay or prevent a take-over that may not be in the best interests of our stockholders. Provisions of our Articles of Incorporation and Bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our stockholders may be called, and may delay, defer or prevent a takeover attempt. In addition, our Articles of Incorporation authorizes the issuance of up to 25,000,000 shares of Preferred Stock with such rights and preferences determined from time to time by our Board of Directors.As of the date of this Report, none of our Preferred Stock is currently issued or outstanding.Our Board of Directors may, without stockholder approval, issue additional Preferred Stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our Common Stock. Risks Related to our Common Stock Our Common Stock has been approved for trading on the OTCBB but there is no active trading market and there can be no assurance that such a market will develop in the future. Our Common Stock was approved for trading on the OTCBB on December 8, 2010 under the symbol “BRFG.”As of the date of this report we are awaiting the filing of our application for approval by the Depository Trust Company.If and when it begins, trading volume in our Common Stock is expected to commence at a price of $0.03 per share and be very limited.As a result, the trading price of our Common Stock is expected to be subject to significant fluctuations.There is no assurance that a market will develop in the future or, if developed, that it will continue.In the absence of a public trading market, an investor may be unable to liquidate his investment in our Company. We do not have significant financial reporting experience, which may lead to delays in filing required reports with the Securities and Exchange Commission and suspension of quotation of our securities on the OTCBB or a national exchange, which will make it more difficult for you to sell your securities. The OTCBB, an inter-dealer quotation system, and other national stock exchanges each limits quotations to securities of issuers that are current in their reports filed with the Securities and Exchange Commission.Because we do not have significant financial reporting experience, we may experience delays in filing required reports with the Securities and Exchange Commission (the “SEC”).Because issuers whose securities are qualified for quotation on the OTCBB or any other national exchange are required to file these reports with the SEC in a timely manner, the failure to do so may result in a suspension of trading or delisting. There are no automated systems for negotiating trades on the OTCBB and it is possible for the price of a stock to go up or down significantly during a lapse of time between placing a market order and its execution, which may affect your trades in our securities. 8 Because there are no automated systems for negotiating trades on the OTCBB, they are conducted via telephone.In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders.Therefore, when investors place market orders, an order to buy or sell a specific number of shares at the current market price, it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. Our stock is considered a “penny stock” and will continue to be so long as it trades below $5.00 per share. This can adversely affect its liquidity. Our Common Stock is considered a “penny stock” and will continue to be considered a penny stock so long as it trades below $5.00 per share and as such, trading in our Common Stock will be subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934.Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements.The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. In addition, broker-dealers must disclose commissions payable to both the broker-dealer and the registered representative and current quotations for the securities they offer.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from recommending transactions in our securities, which could severely limit the liquidity of our securities and consequently adversely affect the market price for our securities.In addition, few broker or dealers are likely to undertake these compliance activities. Other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. We do not anticipate payment of dividends, and investors will be wholly dependent upon the market for the Common Stock to realize economic benefit from their investment. As holders of our Common Stock, you will only be entitled to receive those dividends that are declared by our Board of Directors out of retained earnings.We do not expect to have retained earnings available for declaration of dividends in the foreseeable future.There is no assurance that such retained earnings will ever materialize to permit payment of dividends to you.Our Board of Directors will determine future dividend policy based upon our results of operations, financial condition, capital requirements, reserve needs and other circumstances. Any adverse effect on the market price of our Common Stock could make it difficult for us to raise additional capital through sales of equity securities at a time and at a price that we deem appropriate. Sales of substantial amounts of our Common Stock, or in anticipation that such sales could occur, may materially and adversely affect prevailing market prices for our Common Stock, if and when such market develops in the future. The market price of our Common Stock may fluctuate significantly in the future. We expect that the market price of our Common Stock may fluctuate in response to one or more of the following factors, many of which are beyond our control: ·competitive pricing pressures; ·our ability to market our services on a cost-effective and timely basis; ·our inability to obtain working capital financing, if needed; ·changing conditions in the market; ·changes in market valuations of similar companies; ·stock market price and volume fluctuations generally; ·regulatory developments; ·fluctuations in our quarterly or annual operating results; ·additions or departures of key personnel; and ·future sales of our Common Stock or other securities. 9 The price at which you purchase shares of our Common Stock may not be indicative of the price that will prevail in the trading market.You may be unable to sell your shares of Common Stock at or above your purchase price, which may result in substantial losses to you and which may include the complete loss of your investment.In the past, securities class action litigation has often been brought against a company following periods of stock price volatility.We may be the target of similar litigation in the future.Securities litigation could result in substantial costs and divert management’s attention and our resources away from our business.Any of the risks described above could adversely affect our sales and profitability and also the price of our Common Stock. Risks Related to our Company Our management and principal shareholders have the ability to significantly influence or control matters requiring a shareholder vote and other shareholders may not have the ability to influence corporate transactions. Currently, our three principal shareholders own in excess of a majority of our outstanding Common Stock.As a result, they have the ability to determine the outcome on all matters requiring approval of our shareholders, including the election of directors and approval of significant corporate transactions. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. The Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our Common Stock, which may have the effect of reducing the level of trading activity in our Common Stock.As a result, fewer broker-dealers may be willing to make a market in our Common Stock, reducing a stockholder’s ability to resell shares of our Common Stock. We cannot predict whether we will successfully effectuate our current business plan.Each prospective purchaser is encouraged to carefully analyze the risks and merits of an investment in our Common Stock and should take into consideration when making such analysis, among others, the Risk Factors discussed above. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We operate from our offices at 132 West 11th Ave., Denver, Colorado 80204.This space is provided to us on a rent free basis by our President.Management believes that this space will meet our needs for the foreseeable future.However, if we are successful in acquiring companies similar to ours over the next 12 months we anticipate that we will need additional office space if the geographic location of the acquisition candidate is significantly distant from our current location.See “Part 1, Item 1 BUSINESS – Growth by Acquisitions.” ITEM 3.LEGAL PROCEEDINGS To the best of our management’s knowledge and belief, there are no claims that have been brought against us nor have there been any claims threatened. 10 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS No matters were submitted to our shareholders during the last two years. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our Common Stock was approved for trading on the OTCBB on December 8, 2010 under the symbol “BRFG.”As of the date of this report we are awaiting the filing of our application for approval by the Depository Trust Company.If and when it begins, trading volume in our Common Stock is expected to commence at a price of $0.03 per share and be very limited. As a result, the trading price of our Common Stock is expected to be subject to significant fluctuations.See “Part I, Item 1A, Risk Factors.” The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). As of the date of this report, we expect that our Common Stock will be defined as a “penny stock” under the Securities and Exchange Act once trading commences. It is anticipated that our Common Stock will remain a penny stock for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: • contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; • contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of the Securities Act of 1934, as amended; • contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; • contains a toll-free telephone number for inquiries on disciplinary actions; • defines significant terms in the disclosure document or in the conduct of trading penny stocks; and • contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; 11 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: • the bid and offer quotations for the penny stock; • the compensation of the broker-dealer and its salesperson in the transaction; • the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and • monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Holders We had 47 holders of record of our Common Stock as of the date of this report, not including those persons who hold their shares in “street name.” Stock Transfer Agent The stock transfer agent for our securities is Island Stock Transfer, Inc., St. Petersburg, Florida. Their address is 100 Second Ave S., Suite 705S, St. Petersburg, FL 33701. Their phone number is (727) 289-0010. Dividends We have not paid any dividends since our incorporation and do not anticipate the payment of dividends in the foreseeable future. At present, our policy is to retain earnings, if any, to develop and market our products. The payment of dividends in the future will depend upon, among other factors, our earnings, capital requirements, and operating financial conditions. Reports We are subject to certain reporting requirements and furnish annual financial reports to our stockholders, certified by our independent accountants, and furnish unaudited quarterly financial reports in our quarterly reports filed electronically with the SEC. All reports and information filed by us can be found at the SEC website, www.sec.gov. ITEM 6.SELECTED FINANCIAL DATA. Not applicable. 12 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein. In connection with, and because we desire to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on our behalf. We disclaim any obligation to update forward looking statements. Overview Bureau of Fugitive Recovery, Inc., (“BFR,” “we,” “our” or the “Company”) was incorporated on April 26, 1995, in the State of Colorado under the name Colorado Security Patrol Inc.On March 12, 2007 we filed an amendment to our Articles of Incorporation changing our name to “Bureau of Fugitive Recovery, Inc.” Our initial business was to provide a variety of security services on both a residential and commercial basis.In March 2007, we expanded our operations to include tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked, creating a liability for the person or entity that had posted the bail bond.We recognized that we were able to avoid the significant competition that we were experiencing in the security services business, as we believed that there was no major companies engaged in the apprehension of offenders as there existed in the security services industry.As of the date of this Report, we emphasize tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked in the State of Colorado as our principal business.We are currently considering expanding our operation into other states via acquisition.See “Part I, Item 1, BUSINESS - Growth by Acquisitions,” below.Most of our current clients are bail bonding companies. In March 2007 we engaged in a private offering of our Common Stock.We sold 235 shares of our Common Stock to thirty-nine investors at a price of $30 per share and received aggregate net proceeds of $7,050.Subscriptions were accepted from seven (7) “accredited” investors, as that term is defined under the Securities Act of 1933, as amended (the “33 Act” or the “Securities Act”). We relied upon the exemption from registration provided by Regulation D promulgated under the 33 Act to issue these shares.Thereafter, in February 2010, we undertook a forward split of our issued and outstanding shares of Common Stock whereby 10,000 shares were issued in exchange for every one share then issued and outstanding.All references in this report to our issued and outstanding Common Stock are presented on a post-forward split basis. Our registration statement filed with the SEC became effective during 2010 and as a result we have become obligated to file reports under the Securities Exchange Act of 1934, as amended.This is expected to increase our cost of operation, including increased professional fees.We have elected to become a public company and list our Common Stock for trading on the OTCBB due to our management’s belief that by doing so,we will be in a better position to effectuate the acquisition of other similar companies.We intend to issue shares of our Common Stock as consideration for these acquisitions because we do not currently have sufficient capital to effectuate this aspect of our business plan.In addition, management also believes that as a public company we may have greater access to raising additional capital, either debt or equity, to utilize for these prospective acquisitions.As of the date of this report we have engaged in various discussions and negotiations with prospective acquisition candidates and have entered into two letters of intent to acquire the same.However, there can be no assurances that we will be successful in reaching any agreement with any third party engaged in a similar business to ours that will be amenable to being acquired.See “Part I, Item 1, BUSINESS – Growth by Acquisitions” and “Part I, Item IA, RISK FACTORS.” 13 Our executive offices are located at 132 W. 11th Avenue, Denver, Colorado 80204.We have never been subject to any bankruptcy proceeding. Results Of Operations Comparison of Results of Operations for the fiscal years ended December 31, 2010 and 2009 During our fiscal year ended December 31, 2010, we generated $15,509 in revenues compared to $4,244 during our fiscal year ended December 31, 2009, an increase of $11,265.This increase in revenues was attributable to our expanding of business services to include paralegal preparation and counseling to sureties when dealing with Notices of Bail Forfeitures, exonerations of same and remissions of paid surety bonds where applicable.Cost of revenues during our fiscal year ended December 31, 2010 was $8,382, compared to $3,079 for our fiscal year ended December 31, 2009, an increase of $5,303, which management attributes to the acquisition of computer programs implemented for more effective management of time resources of contracted individuals providing bail enforcement services. Our general and administrative expense during our fiscal year ended December 31, 2010 was $10,526, compared to $37,792 during our fiscal year ended December 31, 2009, a decrease of $27,266.This decrease was primarily attributable to professional fees we incurred in 2009 relating to the filing of our registration statement with the SEC.We also incurred increased interest expense of $810 during our fiscal year ended December 31, 2010. As a result, we generated a net loss of ($4,599) during our fiscal year ended December 31, 2010 (approximately $0.00 per share), compared to a net loss of ($37,017) during our fiscal year ended December 31, 2009 (approximately $0.01 per share). Liquidity and Capital Resources As of December 31, 2010, we had cash or cash equivalents of $1,489. Net cash used in operating activities was ($3,399) during our fiscal year ended December 31, 2010, compared to ($13,977) during our fiscal year ended December 31, 2009.We anticipate that overhead costs in current operations will increase in the future as a result of our anticipated increased marketing activities. Cash flows provided or used in investing activities were $0 during our fiscal years ended December 31, 2010 and 2009.Cash flows provided or used by financing activities were $0 during our fiscal year ended December 31, 2010, compared to $15,000 during our fiscal year ended December 31, 2009. At December 31, 2010 we had a note payable outstanding in the principal amount of $15,000, bearing interest at 8% per annum, unsecured, convertible into Common Stock at an unspecified price, with principal and interest due in September 2011.This loan was extended for an additional one year period at the original terms.Interest expense on the note for the year ended December 31, 2010 and 2009 was $1,590 and $390, respectively. Our financial statements accompanying this report have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The financial statements do not include any adjustment that might result from the outcome of this uncertainty.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of acquisitions of similar companies.See “Part I, Item 1, BUSINESS – Growth by Acquisitions.”This may result in our incurring a net operating loss which will increase continuously until we can consummate an acquisition.There is no assurance that we can identify such a business opportunity and consummate such an acquisition. 14 We believe that we currently have sufficient funds available for us to continue to operate our business for the next 12 months.However, we estimate that we will require approximately $25,000 in additional debt or equity capital to effectuate the acquisitions of symmetrical companies discussed under “BUSINESS – Growth by Acquisitions“ herein, as well as to meet our reporting requirements under the Securities Exchange Act of 1934, as amended.In the event we are unable to generate sufficient capital from our operations to implement our proposed expanded business plan it is anticipated that members of our management will issue loans to us on favorable terms to allow us to meet these obligations.In addition, if and when our Common Stock is approved for trading we believe we will be able to raise additional equity capital in a sufficient amount as to allow us to meet our obligations. The inability to obtain sufficient funds from external sources when needed will have a material adverse affect on our results of operations and financial condition. Inflation Although our operations are influenced by general economic conditions, we do not believe that inflation had a material effect on our results of operations during our fiscal year ended December 31, 2010. Critical Accounting Policies and Estimates Critical Accounting Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Leases – We follow the guidance in SFAS No. 13 “Accounting for Leases,” as amended, which requires us to evaluate the lease agreements we enter into to determine whether they represent operating or capital leases at the inception of the lease. Stock-based compensation – Effective January 1, 2006, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standard (SFAS) No. 123R, “Share Based Payment.”SFAS 123R requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. That cost is recognized on a straight-line basis over the employee service period (usually the vesting period). That cost is measured based on the fair value of the equity or liability instruments issued using the Black-Scholes option pricing model. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 BUREAU OF FUGITIVE RECOVERY, INC. FINANCIAL STATEMENTS December 31, 2009 & 2010 16 BUREAU OF FUGITIVE RECOVERY, INC. Financial Statements TABLE OF CONTENTS Page No. Independent Accountant’s Audit Report F-1 Balance Sheets F-2 Statement of Operations F-3 Statements of Stockholders’ Equity F-4-F-5 Statements of Cash Flow F-6 Notes to the Financial Statements F-7-F-9 17 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Bureau of Fugitive Recovery, Inc. Denver, Colorado I have audited the accompanying balance sheets of Bureau of Fugitive Recovery, Inc. as of December 31, 2009 and 2010, and the related statements of operations, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bureau of Fugitive Recovery, Inc. as of December 31, 2009 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company has suffered recurring losses from operations, a condition that raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado Ronald R. Chadwick, P.C. March 17, 2011 RONALD R. CHADWICK, P.C. F-1 18 BUREAU OF FUGITIVE RECOVERY, INC. BALANCE SHEETS December 31, December 31, ASSETS Current assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Notes payable $ $ Accrued interest payable Total current liabilities Total Liabilities Stockholders' Equity Preferred stock, $.001 par value; 25,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 10,000,000 shares issued & outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. F-2 19 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF OPERATIONS Year Ended December 31, 2009 Year Ended December 31, 2010 Revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Income (loss) from operations ) ) Other income (expense): Interest expense ) Income (loss) before provision for income taxes ) ) Provision for income tax - - Net income (loss) $ ) $ ) Net income (loss) per share (Basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements. F-3 20 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY Shares (1) Amount No Par Paid in Capital Accumulated Deficit Stock- Holders’ Equity Balances at December 31, 2008 $ $ $ ) $ Compensatory stock issuances - Net income (loss) for the year - - - ) ) Balances at December 31, 2009 $ $ $ ) $ ) Net income (loss) for the year - - - ) ) Balances at December 31, 2010 $ $ $ ) $ ) (1) As retroactively restated for a 10,000 for 1 forward stock split effective February 1, 2010. The accompanying notes are an integral part of the financial statements. F-4 21 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF CASH FLOWS Year Ended Dec. 31, 2009 Year Ended Dec. 31, 2010 Cash Flows From Operating Activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used for) operating activities: Accrued payables Compensatory stock issuances - Net cash provided by (used for)operating activities ) ) Cash Flows From Investing Activities: - - Net cash provided by (used for)investing activities - - (Continued on Following Page) F-5 22 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF CASH FLOWS (Continued From Previous Page) Year Ended Dec. 31, 2009 Year Ended Dec. 31, 2010 Cash Flows From Financing Activities: Notes payable – borrowings - Net cash provided by (used for)financing activities - Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule of Non-Cash Investing and Financing Activities None Supplemental Disclosure Cash paid for interest $
